EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jang on 8 August 2022.

The application has been amended as follows: 
In Claim 1, at line 3, please replace the first word, “a”, with the phrase, --an aluminum-based--.
In Claim 1, at line 9, after “70%”, please introduce the phrase, --by weight--.
In Claim 7, at line 4, please replace the phrase “an Mg2Si phase” with the phrase --the Mg2Si phase in contact with the    Fe-Al alloy layer--.
Please cancel Claims 10 and 11.
In Claim 14, at line 4, please replace the phrase “an Mg2Si phase” with the phrase --the Mg2Si phase in contact with the    Fe-Al alloy layer--.
In Claim 15, at line 4, please replace the phrase “an Mg2Si phase” with the phrase --the Mg2Si phase in contact with the    Fe-Al alloy layer--.
In Claim 15, at the last line, please include an ending period.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments, applicant traverses the claim objections, the section 112, paragraph (b) rejections, the section 102 rejection over Tokuda Kohei, and the section 103 rejection over Tokuda Kohei of the Office Action mailed on 27 April 2022. All objections and rejections are overcome and withdrawn.
The Examiner’s Amendment set forth above provides improved written description support and definiteness for pending claims and was agreed to by Applicant’s Attorney, as set forth in the accompanying Interview Summary.
This application is in condition for allowance except for the presence of claims 10 and 11 directed to an invention non-elected without traverse.  Accordingly, claims 10 and 11 have been cancelled.
Regarding Claims 1-3, 6, 7, 9, and 12-15, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the claimed combination of plating layer composition and structure in the claimed context. For example, Tokuda Kohei JP 2017-066459 fails to teach, suggest, or otherwise provide basis for establishing inherency of this combination of features for the persuasive reasons argued by applicant. See Response filed on 27 July 2022 (pages 8 and 9).
Claims 1-3, 6, 7, 9, and 12-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
8 August 2022